DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-6 in the reply filed on 8-11-2021 is acknowledged.  Applicant has amended the preamble of claims 1-10 to make claims 7-10 dependent upon claim 1 and the restriction requirement of 7-6-2021 is withdrawn in response to Applicant’s amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the upper surface" in line 4, “the upper end” in lines 4 and 5, “the spinning machine” in line 5, “the middle” in lines 5 and 6, “the diameter” (two occurrences) in line 7, “the diameter” in line 8, “the flange diameter” in lines 8 and 9, “the upper surface” in line 9, “the side wall” in line 9, “the upper surface” in line 10, “the bottom surface” in lines 10 and 11, “the shape” in line 11, “the upper end edge of the side” in lines 11 and 12, “the circumferential space” in line 13, “the bottom” in line 15, “the side facing the center” in line 16, “the side facing the rim” in line 17, “the side wall of the circular groove” in lines 18 and 19, “the joint of an outer wheel lip” in 
Regarding claim 1, lines 8 and 9, “the diameter of the central connecting block is larger than the flange diameter of a wheel” is indefinite since a flange diameter of a wheel is not set forth in the claim and it is not clear from the claim what the flange diameter is referring to.  It appears from the drawings that the connecting block (6) has a smaller diameter which fits within a through hole in the lower die (5) and it has a second diameter which sits on top of the lower die but this is not set forth in the claim.
Claim 3 recites the limitations "the bottom surface" in line 2 (two occurrences), “the step” in line 3 and “the step on the bottom surface” in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations "the middle of the lower die" in 2, “the diameter of the upper part” in line 3, “the diameter of the lower part” in line 4, “the upper part” in line 5, “the lower part” in line 6 and “the middle” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the middle" in line 3, “the lower end” in line 4, and “the spinning machine” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations "the longitudinal section" in line 2, “the middle position” in line 2, “the upper surface” in lines 2 and 3, “the shape of the upper part” in line 3, “the middle position” in line 4, “the lower part” in line 6, “the middle” in line 7.  There is insufficient antecedent basis for these limitations in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (7,806,679). Murata discloses an upper die (31), a connecting sleeve (62,63; Fig 5a), a plurality of identical slide blocks (11a; Figs. 2a,2b; col. 3, lines 45-47), a lower die (10,20) and a central connecting block (13).  The connecting sleeve (62,63; col. 5, lines 27-29) is fixedly connected with the upper die (31) and the lower die (10,20) is fixed on a main shaft (2; col. 3, lines 15-16) of the apparatus during spinning with a roller (R).  A circular groove (Fig. 3) is formed in the lower die part (20) and accommodates a cylindrical connecting block (5) which diameter is smaller than (fits within) the circular groove and a diameter of the central connecting block (13) is larger than a middle portion (flange) of a workpiece (W).  An upper surface of each slide block (11a), a side wall of each slide block (Fig. 3), the connecting block (13) and the upper die “are adapted” to shape the workpiece (Fig. 3).  The plurality of identical slide blocks (11a) the slide blocks are connected to form a circular ring (Fig. 2a) and are uniformly distributed in a circumferential space (between 5 and 13; Fig. 3) which is an annular groove wherein arc grooves (11,12; Fig. 5a) with right angled longitudinal sections that by clamps 4) during spinning (Fig. 3).  During releasing the slide blocks can move up and down (col. 3, lines 30-34).  Regarding claim 2, the number of the identical slide blocks is 4 (col. 3, lines 60-61) or 8 (col. 4, line 18).  Regarding claim 3, a bottom surface of each slide block (11a) is provided with a downward facing step (where the spring shank of cylindrical connecting block 5 fits; Fig. 3) and the circular groove has an upward facing step (where the head of cylindrical connecting block 5 fits; Fig. 3), the step fit together to accommodate the connecting block.  Regarding claim 4, a through hole is provided in the die (10; Fig. 3) wherein central connecting block (13) is a truncated cone (col. 4, lines 14-22) which has a smaller diameter lower portion that connects to spindle (2) which is smaller than a bottom of the through hole (Fig. 3) and a larger diameter part which extends upwardly through the die (10) to where it connects with the upper die (31).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Abassian et al. (2014/0007638).  Murata does not disclose an ejecting pallet.  Abassian teaches a number of circumferentially positioned ejecting pallets (16; [0031], lines 1-6) which have lifting components (12) for moving them vertically (arrow; .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Abassian and further in view of Ishida et al. (2008/0028741).  Murata does not disclose a spinning machine frame to which the spindle sleeve main shaft (2) is connected.  Ishida teaches a main spindle shaft (3) and a machine frame (2,8) for spinning a workpiece (2) on a die (M).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to mount the vertical spinning machine of Murata on a fixed frame as taught by Ishida in order to add structural integrity to the spinning machine.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 4 and overcoming the 35 USC 112(b) rejection.  Claim 6 would be allowable as it depends from allowable claim 5.  The prior art of record does not disclose an upper tail top which is fixed to the upper die and is inserted into a circular blind hole in the central connecting block and which passes through a central hole in the wheel blank when an upper main shaft is pressed downward toward the lower die to secure the wheel blank in place for spinning including the limitations of base claim 1 and intervening claim 4.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725